Palatin Technologies, Inc. 8-K Exhibit 99.1 FOR RELEASE February 14, 2013 at 7:30 a.m. ET Palatin Technologies, Inc. Reports Second Quarter Fiscal Year 2013 Results; Teleconference and Webcast to be held on February 14, 2013 CRANBURY, NJ – February 14, 2013 – Palatin Technologies, Inc. (NYSE MKT: PTN), a biopharmaceutical company developing targeted, receptor-specific peptide therapeutics for the treatment of diseases with significant unmet medical need and commercial potential, today announced results for its second quarter ended December 31, 2012.Palatin reported a net loss of $1.7 million, or $(0.02) per basic and diluted share, for the quarter ended December 31, 2012, compared to a net loss of $2.6 million, or $(0.08) per basic and diluted share, for the same period in 2011. The decrease in net loss for the quarter ended December 31, 2012, compared to the same period last fiscal year, is primarily attributable to an increase in net proceeds from the sale of New Jersey state net operating loss carryforwards, which resulted in the recognition of $1.8 million and $1.1 million, respectively, in tax benefitsfor the three months ended December 31, 2012 and 2011, and secondarily to a decrease in operating expenses for the periods presented. REVENUE Revenues, which consisted of contract revenue pursuant to the collaboration agreement with AstraZeneca, were $6,555 for the quarter ended December 31, 2012 compared to $11,492 for the quarter ended December 31, 2011. COSTS AND EXPENSES Total operating expenses for the quarter ended December 31, 2012 were $3.4 million compared to $3.7 million for the comparable quarter of 2011.The decrease in operating expenses for the quarter was primarily due to lower costs related to Palatin’s Phase 2B clinical trial with bremelanotide for Female Sexual Dysfunction (FSD), which Palatin reported positive top-line results on November 8, 2012. CASH POSITION Palatin’s cash and cash equivalents were $32.9 million as of December 31, 2012, compared to $3.8 million at June 30, 2012, with current liabilities of $2.0 million as of December 31, 2012 compared to $3.5 million as of June 30, 2012. Palatin believes that its existing capital resources will be adequate to fund its currently planned operations, including completing analysis of results of the Company’s Phase 2B clinical trial with bremelanotide for FSD, holding an end-of-phase 2 meeting with the U.S. Food and Drug Administration (FDA), and commencing Phase 3 activities, through at least calendar year 2013. CONFERENCE CALL / WEBCAST Palatin will host a conference call and webcast on February 14, 2013 at 11:00 a.m. Eastern time to discuss the results of operations and an update on corporate developments in greater detail.Individuals interested in listening to the conference call live can dial 1-888-539-3678 (domestic) or 1-719-325-2329 (international) pass code 4795478.The webcast and replay can be accessed by logging on to the “Investor/Media Center-Webcasts” section of Palatin’s website at http://www.palatin.com. A telephone and webcast replay will be available approximately one hour after the completion of the call.To access -More- the telephone replay, dial 1-888-203-1112 (domestic) or 1-719-457-0820 (international), pass code 4795478.The webcast and telephone replay will be available through February 21, 2013. About Palatin Technologies, Inc. Palatin Technologies, Inc. is a biopharmaceutical company developing targeted, receptor-specific peptide therapeutics for the treatment of diseases with significant unmet medical need and commercial potential.Palatin's strategy is to develop products and then form marketing collaborations with industry leaders in order to maximize their commercial potential.For additional information regarding Palatin, please visit Palatin's website at http://www.palatin.com. Forward-looking Statements Statements in this press release that are not historical facts, including statements about future expectations of Palatin Technologies, Inc., such as statements about clinical trial results, potential actions by regulatory agencies including the FDA, regulatory plans, development programs, proposed indications for product candidates and market potential for product candidates, are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and as that term is defined in the Private Securities Litigation Reform Act of 1995. Palatin intends that such forward-looking statements be subject to the safe harbors created thereby. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that could cause Palatin’s actual results to be materially different from its historical results or from any results expressed or implied by such forward-looking statements.Palatin’s actual results may differ materially from those discussed in the forward-looking statements for reasons including, but not limited to, results of clinical trials, regulatory actions by the FDA and the need for regulatory approvals, Palatin’s ability to fund development of its technology and establish and successfully complete clinical trials, the length of time and cost required to complete clinical trials and submit applications for regulatory approvals, products developed by competing pharmaceutical, biopharmaceutical and biotechnology companies, commercial acceptance of Palatin’s products, and other factors discussed in Palatin’s periodic filings with the Securities and Exchange Commission. Palatin is not responsible for updating for events that occur after the date of this press release. Palatin Technologies Investor Inquiries: Stephen T. Wills, CPA, MST Chief Operating Officer / Chief Financial Officer Tel: (609) 495-2200 / info@palatin.com Palatin Technologies Media Inquiries: Carney Noensie, Burns McClellan Vice President, Investor Relations Tel: (212) 213-0006 / cnoensie@burnsmc.com ### (Financial Statement Data Follows) PALATIN TECHNOLOGIES, INC. and Subsidiary Consolidated Statements of Operations (unaudited) Three Months Ended Six Months Ended December 31, December 31, REVENUES: $ OPERATING EXPENSES: Research and development General and administrative Total operating expenses Loss from operations ) OTHER INCOME (EXPENSE): Investment income Interest expense ) Increase in fair value of warrants — — ) — Gain on disposition of supplies and equipment — Total other income (expense), net ) Loss before income taxes ) Income tax benefit NET LOSS $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding used in computing basic and diluted net loss per common share PALATIN TECHNOLOGIES, INC. and Subsidiary Consolidated Balance Sheets (unaudited) December 31, 2012 June 30, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Restricted cash — Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Capital lease obligations $ $ Accounts payable Accrued expenses Accrued compensation — Total current liabilities Capital lease obligations Deferred rent Total liabilities Stockholders’ equity: Preferred stock of $0.01 par value – authorized 10,000,000 shares; Series A Convertible; issued and outstanding 4,697 shares as ofDecember 31, 2012 and 4,997 as of June 30, 2012 47 50 Common stock of $0.01 par value – authorized 200,000,000 shares; issued and outstanding 38,947,912 shares as ofDecember 31, 2012 and 34,900,591 as of June 30, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $
